EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Anthony Laurentano on 5/25/2022.
The application has been amended as follows: 

Claims
NOTE: All claims not listed remain as previously presented.

11. (Currently Amended) The method according to claim 1, wherein [[a]]the expression level for nephrin protein [[and/]]or synaptopodin protein.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Applicants’ Remarks filed on 5/16/2022, wherein it is noted that no claim amendments accompany the response. 
Claims 1 and 10-21 are pending in the instant application and are examined on the merits herein.
	Priority
This application is a National Stage Application of PCT/CN2017/106171, filed on 10/13/2017.  The instant application claims foreign priority to CN 201710783928.5 filed on 9/4/2017. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 3/3/2020. 
Withdrawn Rejections
Applicant’s amendment, filed on 5/16/2022, with respect to the rejection of: 
Claims 1 and 11-21 under 35 U.S.C. 103 as being unpatentable over Ding et al. (Chin. J. Neph., 2018), in view of Oh et al. (US 2008/0255181), further in view of Montiero et al. (US 2014/0026917) and
Claim 10 under 35 U.S.C. 103 as being unpatentable over Ding et al. (Chin. J. Neph., 2018), in view of Oh et al. (US 2008/0255181), further in view of Montiero et al. (US 2014/0026917), further in view of Kretzler et al. (US 2005/0123543), has been fully considered and is persuasive. Ding does not qualify as prior art because it was published after the effective filing date of 9/4/2017. The rejections are hereby withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art is silent on administering verbascoside to improve the level of either synaptopodin or nephrin proteins, in glomerular podocytes. 

Conclusion
Accordingly, the application is in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
	/DALE R MILLER/           Primary Examiner, Art Unit 1623